     Case 2:15-md-02641-DGC Document 21092 Filed 12/06/19 Page 1 of 6



1    Ramon Rossi Lopez (admitted pro hac vice)
     (CA Bar No. 86361)
2    LOPEZ McHUGH LLP
     100 Bayview Circle, Suite 5600
3    Newport Beach, CA 92660
     rlopez@lopezmchugh.com
4
     Mark S. O’Connor (011029)
5    BEUS GILBERT PLLC
     701 N 44th Street
6    Phoenix, AZ 85008
     Telephone: 480.429-3019
7    moconnor@beusgilbert.com
8    Attorneys for Plaintiffs

9    James R. Condo (#005867)
     Kristine L. Gallardo (033975)
10   SNELL & WILMER L.L.P.
     One Arizona Center
11   400 E. Van Buren, Suite 1900
     Phoenix, AZ 85004-2202
12   Telephone: 602.382.6000
     Facsimile: 602.382.6070
13   jcondo@swlaw.com
     kgallardo@swlaw.com
14
     Richard B. North, Jr. (admitted pro hac vice)
15   Georgia Bar No. 545599
     Matthew B. Lerner (admitted pro hac vice)
16   Georgia Bar No. 446986
     NELSON MULLINS RILEY &
17      SCARBOROUGH LLP
     201 17th Street, NW / Suite 1700
18   Atlanta, GA 30363
     Telephone: 404.322.6000
19   Facsimile: 404.322.6050
     richard.north@nelsonmullins.com
20   matthew.lerner@nelsonmullins.com
     Attorneys for Defendants C. R. Bard, Inc. and
21   Bard Peripheral Vascular, Inc.
22                          UNITED STATES DISTRICT COURT
23                                   DISTRICT OF ARIZONA
24   IN RE: Bard IVC Filters Products                No. 2:15-MD-02641-DGC
     Liability Litigation,
25                                                   THE PARTIES’ JOINT REPORT
                                                     ON THE SETTLEMENT STATUS
26                                                   OF CASES
27
28
     Case 2:15-md-02641-DGC Document 21092 Filed 12/06/19 Page 2 of 6



1           Pursuant to Case Management Order No. 42 (Docs. 164343 & 20954), the parties
2    submit this monthly report concerning the settlement status of cases pending in this MDL:
3           While the Defendants’ counsel believes this report is “joint”, they have been unable
4    to obtain final confirmation from the Plaintiffs’ counsel. The Plaintiffs’ counsel were
5    provided an earlier draft of this report, and proposed changes which have been incorporated.
6    The Plaintiffs’ counsel orally notified the Defendants’ counsel that the report could be filed
7    once their revisions were made.          Thereafter, the Defendants had to make some
8    modifications to the exhibits, and sent those to the Plaintiffs’ counsel for review and
9    confirmation that the Defendants were still authorized to proceed with the filing.     Despite
10   multiple inquiries, the Defendants have been unable to obtain that confirmation.
11          As a result, the Defendants are proceeding with filing the report on the belief that it
12   represents a “joint” report. In the event the Plaintiffs’ counsel later identifies any issues
13   with the report, the parties will work to prepare and submit an amended report on Monday,
14   December 9, 2019.
15          I.     TRACK 1 CASES
16          On July 26th, the parties provided the Court with a list of cases that have been
17   resolved in principle pursuant to an executed release or term sheet (Doc. 19798-1).
18          The vast majority of those plaintiffs have now filed stipulations of dismissal. In
19   accordance with Case Management Order No. 42 and this Court’s order dated November
20   15, 2019 (Doc 20954), the remaining cases are now subject to remand to their transferor
21   jurisdictions or, if directly filed in this MDL, transfer to the appropriate venues.
22          A list of Track 1 cases ripe for remand by the Judicial Panel of Multidistrict
23   Litigation is attached as Exhibit “A.” A list of those direct filed cases ripe for transfer is
24   attached as Exhibit “B.”
25          A small number of cases previously assigned to Track 1 were mistakenly placed in
26   that category because they were not settled at that time. They should have been assigned to
27   Track 2. These cases, however, have very recently been settled. A list of those cases is set
28   forth in Exhibit “C.” Given that the settlement of those cases only recently occurred, the
     Case 2:15-md-02641-DGC Document 21092 Filed 12/06/19 Page 3 of 6



1    parties respectfully request that they be held in abeyance with the other settled Track 2 cases
2    until May 1, 2020.
3           II.    TRACK 2 CASES
4           On July 26th, the parties provided the Court with a list of cases that are the subject
5    of substantive settlement negotiations, with a likelihood of ultimately settling (Doc. 19798-
6    2). On September 24, 2019, the parties filed their Joint Report on the Settlement Status of
7    Cases (Doc. 200061) with a list of cases from Track 2 that should be moved to Track 3.
8    Since that status report, no other cases presently in Track 2 have been designated to move
9    to Track 3.
10          The parties have now settled or reached an agreement on a term sheet as
11   contemplated by CMO No. 42 related to a significant number of cases in Track 2. A list of
12   those cases is attached as Exhibit “D.” Consistent with the procedure outlined in Case
13   Management Order No. 42, the parties ask that those cases remain in Track 2 until May 1,
14   2020 to allow time to complete settlement paperwork and file stipulated dismissals. See
15   Doc.16343 at 7.
16          In the event Track 2 settlement agreements provide for funding after May 1, 2020,
17   or due to currently unknown or unforeseen circumstances any case is not funded until after
18   May 1, 2020, the parties hereby request that said dismissals need not be filed until 5 days
19   after the settlement is fully funded. If permitted, the parties involved in said settlements
20   will advise the court in a joint filing on or before May 1, 2020, which cases fall within this
21   category.
22          In accordance with Case Management Order No. 42 and this Court’s order dated
23   November 15, 2019 (Doc 20954), the remaining cases are now subject to remand to their
24   transferor jurisdictions or transfer to the appropriate venues. However, as in the past, a
25   number of those cases have deficient profile forms or jurisdictional issues. In addition, a
26   number of the cases have never been served.
27          A list of those cases ripe for remand to the JPML that do not have any additional
28   issues is attached as Exhibit “E.”
     Case 2:15-md-02641-DGC Document 21092 Filed 12/06/19 Page 4 of 6



1           A list of those direct filed cases ready for transfer that do not have any additional
2    issues is attached as Exhibit “F.”
3           A list of those cases that have not been served is attached as Exhibit “G.”
4           A list of those cases that have profile form deficiencies is attached as Exhibit “H.”
5           A list of those cases where diversity of citizenship does not exist is attached as
6    Exhibit “I.”
7           A list of those cases that are duplicate filings by plaintiffs that have already settled
8    is attached as Exhibit “J.”
9           A list of those cases where a plaintiff has multiple filings to be remanded is attached
10   as Exhibit “K.”
11          A list of those cases in which the plaintiffs dis not identify a venue in the complaint
12   is attached as Exhibit “L.”
13          Due to the significant logistical tasks involved in ensuring these lists are accurate at
14   this stage, e.g., the volume of cases filed, coordination with multiple firms, multiple
15   spreadsheets to be reviewed for accuracy, etc., the parties jointly and respectfully request
16   that the Court not recommend to the JPML any cases for remand until at least fourteen (14)
17   days after the filing of this joint report. In the event the parties were to find a discrepancy
18   in any of the filed exhibits, they can be addressed with the court prior to the remand process.
19          The Defendants also request that the remand/transfer order for these cases
20   specifically preserve their right to challenge venue and personal jurisdiction upon remand,
21   as the Court did in the previous remand/transfer order (Doc. 19899).
22
23
24
25
26
27
28
     Case 2:15-md-02641-DGC Document 21092 Filed 12/06/19 Page 5 of 6



1         Respectfully submitted, this 6th day of December, 2019.
2    LOPEZ McHUGH, LLP                        NELSON MULLINS RILEY &
                                              SCARBOROUGH LLP
3
4    By: s/ Ramon Rossi Lopez                By: s/ Richard B. North
         Ramon Rossi Lopez                       Richard B. North, Jr. (admitted pro hac vice)
5        (admitted pro hac vice)                 Georgia Bar No. 545599
         CA Bar No. 86361                        Matthew B. Lerner (admitted pro hac vice)
6        LOPEZ MCHUGH LLP                        Georgia Bar No. 446986
         100 Bayview Circle, Suite 5600          NELSON MULLINS RILEY &
7        Newport Beach, California 92660         SCARBOROUGH LLP
                                                 201 17th Street, NW / Suite 1700
8        Mark S. O’Connor (011029)               Atlanta, GA 30363
         BEUS GILBERT PLLC
9        701 N 44th Street                       James R. Condo (005867)
         Phoenix, Arizona 85008                  Kristine L. Gallardo (033975)
10                                               SNELL & WILMER L.L.P.
                                                 One Arizona Center
         Attorneys for Plaintiffs                400 E. Van Buren, Suite 1900
11
                                                 Phoenix, Arizona 85004-2202
12
                                                 Attorneys for C. R. Bard, Inc. and Bard
13                                               Peripheral Vascular, Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:15-md-02641-DGC Document 21092 Filed 12/06/19 Page 6 of 6



1                                  CERTIFICATE OF SERVICE
2           I hereby certify that on December 6, 2019, the foregoing was electronically filed
3    with the Clerk of Court using the CM/ECF system which will automatically send email
4    notification of such filing to all attorneys of record.
5
                                                 /s/ Richard B. North
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
